KIRSCH, Judge,
dissenting
I fully concur in the majority’s holding that Detective Toney’s improper injection of impermissible evidence constituted an evidentiary harpoon. I disagree, however, with their conclusion that such injection was harmless beyond a reasonable doubt. Similarly, I am unable to find Officer Rice’s comment that the stereo equipment in the trunk of Perez’s car appeared to be stolen was harmless. For such reasons, I respectfully dissent.
Evidence of other crimes and bad acts is inherently prejudicial. There is always the fear that a jury will convict the defendant solely because he is a bad actor. That is why we go to such. lengths to prevent such evidence coming before the jury. First, we limit the relevancy of such evidence to those areas specifically set out in Ind. Evid. Rule 404(b). Then, we require the prosecutor to provide reasonable notice in advance of trial if she intends to introduce such evidence. Finally, we direct the trial court to balance the probative value of such evidence against the danger of unfair prejudice. Ind. Evid. Rule 403. Here, none of these safeguards was in place.
The majority observes that the post-conviction court “noted most jurors would not understand the full meaning of the word felony without further explanation.” Opinion, p. 237. Both history and intuition tell me otherwise. Indeed, I think most middle school students would understand that a “convicted felon” refers to a person convicted of a serious crime. I also note that.the trial court must have felt that the jury would understand the meaning of the word felony: It repeatedly used the word without definition in its preliminary and final instructions and in its verdict forms. Record, pp. 35, 52, 53, 54, 64, 65 and 66.
In this case, the jury had to determine whether the drugs found in the car were possessed by Perez or Garcia. Telling the jury that Perez was a convicted felon who had what appeared to be stolen stereo equipment in his car was prejudicial to Perez. By sitting there like a potted plant, by failing to object, by failing to seek an admonition, and by failing to seek *239a mistrial, counsel was ineffective, and that ineffectiveness harmed his client.
I would reverse Perez’s conviction and remand for a new trial.